Citation Nr: 0731662	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a left ear 
infection including pain, difficulty hearing, dizziness and a 
roaring noise.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO).  

A videoconference hearing was held in June 2006 before the 
undersigned acting Veterans Law Judge.

The Board remanded the case in November 2006 for additional 
development of the record.


FINDING OF FACT

Competent medical evidence does not indicate that the 
veteran's current bilateral hearing loss and tinnitus, 
claimed as residuals of a left ear infection including pain, 
difficulty hearing, dizziness and a roaring noise, are 
causally related to his period of military service, including 
exposure to artillery noise.


CONCLUSION OF LAW

Residuals of a left ear infection including pain, difficulty 
hearing, dizziness and a roaring noise were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided notice of the VCAA in 
September 2002, prior to the initial adjudication of his 
claim in the July 2003 rating decision at issue.  He was 
provided an additional VCAA notice letter in December 2004.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the December 2004 letter 
stated: "If you have any evidence in your possession that 
pertains to your claim, please send it to us." This satisfies 
the fourth "element".

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted. Id.

In this case, the veteran received Dingess notice, in a May 
2006 letter and the June 2007 supplemental statement of the 
case.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
and VA medical records, lay statements and reports of VA 
examinations.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  In this regard, it is noted that during the hearing 
in June 2006, the record was held open for 60 days to allow 
the veteran to submit additional evidence in support of his 
claim.  The veteran has not submitted any additional 
evidence.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met. See 38 
C.F.R. § 3.103 (2007).


Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).


Analysis

The veteran contends that the claimed condition is the result 
of an ear infection during service as well as due to 
inservice noise exposure from artillery fire during service.  
At the outset, the Board notes that the DD Form 214 shows 
that the veteran served as a basic field artillery soldier 
and was assigned to an artillery unit.

With respect to Hickson element (1), private post service 
treatment records show diagnoses of left otitis externa and 
bilateral sensorineural hearing loss.  A July 2005 VA 
examination report includes diagnoses of bilateral high 
frequency sensorineural hearing loss and tinnitus.  A 
February 2007 VA examination report shows bilateral 
sensorineural hearing loss.  The examiner indicated that 
there was no active infection on clinical examination of the 
left ear.  Accordingly, Hickson element (1), current 
disability, has been met.

In regard to Hickson element (2), inservice incurrence, the 
service medical records show that the veteran was treated for 
a complaint of ear pain in April 1963 and the diagnosis was 
otitis externa.  There is no evidence of a diagnosis of 
hearing loss or tinnitus during service or at the time of 
separation from active service.  To the extent that there is 
evidence of a left ear condition during service, Hickson 
element (2) has been met.

But with respect to the lone remaining Hickson element (3), 
medical nexus, there is no medical evidence etiologically 
linking the veteran's currently diagnosed bilateral 
sensorineural hearing loss or tinnitus to his military 
service, including to his inservice noise exposure or his 
left ear otitis externa.  On the contrary, the February 2007 
VA examiner opined, after examining the veteran and reviewing 
the claims file, that the veteran's hearing was normal at 
military discharge in 1963 and therefore current hearing loss 
is not likely related to military noise.  It was further 
concluded that a conductive hearing loss might be caused by 
chronic ear infections and scarring but there is no 
conductive component now and hearing was normal at military 
discharge so hearing loss is not likely caused by military 
service.  The examiner also indicated that the veteran had an 
acute "swimmers ear" during military service and there was 
no active infection on clinical examination.  It was 
concluded that documented otitis externa and otitis media in 
1992 is 30 years after military discharge, therefore it is 
not likely caused by the single episode of swimmers ear which 
occurred in 1963 and would be conjecture to connect to 
military service.  There is no opinion of record that 
contradicts that offered by the VA physician in connection 
with this claim.

The only evidence in support of the veteran's claim is his 
own lay statements. However, the Board notes that where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning 
causation, his lay statements are of no probative value in 
this regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (2006); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for residuals of a left ear infection 
including pain, difficulty hearing, dizziness and a roaring 
noise is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


